Michael J. Kelly, J.
(concurring). While I concur in the result, I write separately to emphasize that plaintiff was not required to establish that her husband was "collectible.” This was not an element of plaintiff’s primá facie case. The fact that a judgment may not be collectible at the time of its entry does not mean that it will not become collectible at some time during the ten-year enforcement or renewal period. MCL 600.5809(3); MSA 27A.5809(3).
Just as defendant had the burden to show uncollectibility, it also had the burden of proving that the Sanborn judgment had been paid, because satisfaction is also an affirmative defense. MCR 2.111(F)(3)(a)._